Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on December 30, 2021.  

	Examiner’s statement of reasons for allowance for Claims 22-31 are stated below.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent claim 22; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “receiving, by the one or more computing devices, a second set of facial modeling parameter values generated by the face reconstruction system based at least in part on the image of the face; evaluating, by the one or more computing devices, a loss function that compares the first set of facial modeling parameter values and the second set of facial modeling parameter values; and training, by the one or more computing devices, the one or more machine-learned convolutional neural networks of the face reconstruction system based at least in part on the loss function” in combination with the other limitations of the independent claim.
The dependent claims are allowable due to its dependence to the independent claim. 

A closest prior art, Yuan et al. US2020/0202111 disclosed “the generator may be trained according to using a face image rendered according to the game client and facial parameters corresponding to the face image. Each dimension of the facial parameters is randomly generated under a uniform distribution. The game client may further render the randomly generated facial 

A closest prior art, Moon et al. USPN 7848548 teaches creating model of facial features using training data. Learning machines are utilizing the training data as seen Column 3, Lines 10-21.Moon fails to teach “receiving, by the one or more computing devices, a second set of facial modeling parameter values generated by the face reconstruction system based at least in part on the image of the face; evaluating, by the one or more computing devices, a loss function that compares the first set of facial modeling parameter values and the second set of facial modeling parameter values; and training, by the one or more computing devices, the one or more machine-learned convolutional neural networks of the face reconstruction system based at least in part on the loss function” in combination with the other limitations of the independent claim” Therefore the claim is allowable over Moon.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666